Citation Nr: 1528926	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-27 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from April 1984 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied service connection for bilateral lumbar spine muscle spasms. 

In July 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In January 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal has been  processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a  separate, paperless, electronic Virtual VA file..  A review of the documents in Virtual VA reveals a transcript of the July 2014 hearing as well as VA treatment records dated through May 2013; such records were considered in the March 2014 SSOC.  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted lumbar spine injury in connection with an in-service accident, no lumbar spine disorder was shown in service or for many years thereafter; there is no credible evidence of  symptoms of a lumbar spine disorder during service, or of a continuity of such symptoms since service; and the only competent, probative opinion evidence to address whether there exists a medical relationship between current lumbar spine degenerative joint disease  and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder are not met.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                   § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a June 2011 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a lumbar condition.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2011 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the June 2011 letter.  Hence, the June 2011 letter meets the VCAA's content and timing of notice requirements. 


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records, as well as the reports of VA examination (as requested by the Board in its January 2015 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal is the transcript of the Board hearing as well as the various written statements provided by the Veteran..  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge identified the  issue on appeal, and solicited testimony from the Veteran  regarding his in-service motorcycle accident and his post-service symptoms.  The hearing transcript also reflects exchanges between the Veteran, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, any omission in this regard was not prejudicial to the Veteran.  As noted, additional, pertinent evidence was added to the record pursuant to the subsequent remand, to include medical opinion evidence addressing the medical relationship between the Veteran's current disability and service.  As explained below, the Board finds that this evidence is adequate to decide the claim. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,t 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Service Connection

The Veteran contends that has a  current lumbar spine disorder resulting from service-specifically, an in-service motorcycle accident.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases such as arthritis shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Service treatment records are negative for complaints, findings, or  diagnoses pertaining to the lumbar spine..  A November 1984 note indicates that the Veteran was involved in a motorcycle accident in which he hit the concrete, resulting in an injury to his right arm and high right hip.  A January 1985 service discharge examination revealed that the  Veteran's spine was normal, and in a January 1985 Report of Medical History completed contemporaneous to that examination, the Veteran denied recurrent back pain.

Post-service treatment records reflect complaints of low back pain and an assessment of low back pain in March 2010.  A March 2010 lumbar X-ray revealed no evidence of significant disc space narrowing at any level.

A report of a July 2011 VA examination reflects the Veteran's reports of chronic low back pain for years.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of muscle spasm, bilateral lumbar spine was made.  The examiner opined that the Veteran's lumbar spine condition was not caused by or a result of his military service as there was no identifiable evidence to support such a nexus and the report of discharge examination showed a normal spine.

A  March 2014 lumbar Disability Benefits Questionnaire (DBQ) report reflects a diagnosis of degenerative arthritis, lumbar spine.  Following physical examination of the Veteran and review of his  claims file, the examiner opined that the Veteran's lower back condition was "less as likely as not" (50 percent or less probability) incurred in or caused by the motorcycle accident in November 1984.  The examiner reasoned that the Veteran had denied low back pain and the clinical examination was normal at separation and that there was no continuity of symptoms or manifestations of a low back condition.  The examiner further reasoned that there was no documentation of continuity or significant pathology and no medical nexus between service and the current complaints of a low back condition.

During a July 2014 hearing, the Veteran testified that he had not received recent treatment for his back condition.  He also testified that he has had continuous back problems since service.

In an April 2015 VA DBQ addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's lower back condition was related to military service.  The examiner reasoned that there was no back injury or complaints noted at the time of the motorcycle accident in 1984, in the several months after the accident or prior to discharge in 1985.  The examiner further reasoned that there were no medical records from the period immediately after military service that were available to document chronicity of the condition following service.  The examiner noted that back complaints documented following the November 1984 motorcycle accident or on November 1984 follow-ups, that the Veteran reported no back injury or back problems at discharge, that his back was normal at separation.

As indicated, despite the Veteran's assertion of in-service lumbar spine injury, his STRs reflect nothing pertinent  to the lumbar spine.  With respect to the post-service medical records, the first clinical evidence of both low back complaints and the diagnosis of arthritis was in March 2010, nearly 25 years after the Veteran was discharged from service.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, the only competent, probative opinions to address the medical relationship, if any, between the degenerative arthritis of the lumbar spine diagnosed many years post service and the Veteran's service weigh against the claim.  The medical professional  who examined the Veteran and provided the July 2011 opinion, as well as those providing the March 2014 opinions and April 2015 addendum opinions explicitly rendered conclusions that weigh against a finding of service connection for current  lumbar spine disability.  Such opinions clearly were based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts these opinions as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current lumbar spine disability and service-and the Veteran has not presented or identified any such existing  evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has asserted that he has suffered from back pain continuously since his service, specifically his in-service motorcycle accident.  However, in January 1985 discharge RMH, the Veteran denied that he currently had, or that he ever had, back trouble of any kind.  Further, the Veteran indicated that he never had any illness or injury other than those already noted and that he had treated himself or any illness other than minor colds.   In light of these contradictory statements-as well as the absence of any documented complaints referable to the low back for many years post-service-the Board finds that any current assertions as to in-service lumbar spine symptoms, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between current lumbar spine disability  and service-to include the motorcycle accident therein-the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the diverticulosis at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claim, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


